Company contact: John B. Kelso, Director of Investor Relations 303.837.1661 or john.kelso@whiting.com Whiting Petroleum Corporation’s First Quarter 2008Earnings Increase Five-Fold to a Record $1.47 per Share Sets Records in Total Net Income, Discretionary Cash Flow and Total Revenues Increases 2008 Capital Budget to $740 Million from $640 Million DENVER – May 5, 2008 – Whiting Petroleum Corporation (NYSE: WLL) today reported record first quarter 2008 net income of $62.3 million, or $1.47 per basic and diluted share, on total revenues of $264.1 million.This compares to first quarter 2007 net income of $10.7 million, or $0.29 per basic and diluted share, on total revenues of $159.9 million.Discretionary cash flow in the first quarter of 2008 totaled a record $161.4 million, more than double the $74.1 million reported for the same period in 2007.A reconciliation of discretionary cash flow to net cash provided by operating activities is included at the end of this news release.The increases in net income and discretionary cash flow in the first quarter of 2008 versus the comparable 2007 period were primarily the result of a 64% increase in the Company’s net realized oil price, a 25% increase in its net realized gas price, and a 6% increase in the Company’s total equivalent production. Production in the first quarter of 2008 totaled 3.74million barrels of oil equivalent (MMBOE), of which 2.59million barrels were crude oil (69%) and 1.15 MMBOE was natural gas (31%).This first quarter 2008production total equates to a daily average production rate of 41,120barrels of oil equivalent (BOE),compared to the 39,260 BOE per day average rate in 2007’s first quarter. This also represents a 2% increase from the fourth quarter 2007 daily average rate of 40,340 BOE.Production in the first quarter of 2007 was affected by a refinery fire, which caused approximately 378 BOE per day of production to be shut-in or restricted. Whiting has increased its exploration and development budget by $100 million to $740 million for 2008.The majority of this increase is related to increased expenditures on our multi-year CO2 project at the North Ward Estes field where we have increased expenditures to accelerate construction and the completion of certain projects.The increased budget is also attributable to increased CO2 costs due to higher CO2 injection rates and higher purchase costs as the price of CO2 in this field is indexed to oil prices. James J. Volker, Whiting’s Chairman, President and CEO, commented, “We are pleased with the execution of our drilling programs and on the implementation and expansion of our two CO2 projects.We continue to generate excellent results from our Bakken drilling program in North Dakota where we recently brought on the Maynard Uran Trust #11-24H with an initial production rate of 2,132 BOE per day.We are completing construction of our Robinson Lake gas processing plant in the Sanish field and expect gas and natural gas liquids sales to begin from this area by June 30.We also completed the installation of a 2.9-mile pipeline at our Boies Ranch prospect in the Piceance Basin and expect to bring on more than 6 million cubic feet per day of net gas production from seven wells at Boies Ranch by June 1.In addition, both of our CO2 projects are responding to CO2 injection and we expect to see continuing production increases from both floods as the year progresses.” Other Noteworthy Events and Results ●On May 4, 2008, Whiting entered into a purchase and sale agreement with Chicago Energy Associates, LLC to purchase interests in producing gas wells, a gathering system and development acreage in the Flat Rock Natural Gas Field in Uintah County, Utah for a purchase price of $365 million.This acquisition is described in more detail in a separate Whiting news release issued today. ●On April 30, 2008, Whiting closed the initial public offering of 11,677,500 units of beneficial interest in Whiting USA Trust I at $20.00 per trust unit to the public.The trust units began trading on the NYSE on April 25, 2008 under the symbol WHX.After completion of the offering, Whiting owns 2,186,389 (15.77%) out of the 13,863,889 total outstanding trust units. Whiting received net proceeds from this offering of $215.4 million, which the Company used to reduce the debt outstanding under its credit agreement to $80 million currently from $290 million at March 31, 2008.Our borrowing base remains at $900 million with $820 million available.This debt reduction brought our current debt to total capitalization to approximately 31%. 2 As reflected in the Company’s guidance, average production in 2008 has been reduced by approximately 3,100 BOE per day subsequent to the April 30, 2008 closing date of the trust.This represents 7.4% of our total production for March 2008 of 41,800 BOE per day.The 8.20 MMBOE of proved producing reserves conveyed to the trust represented 3.27% of the Company’s total year-end 2007 proved reserves of 250.8 MMBOE.After netting the Company’s ownership of 2,186,389 trust units, third-party public trust unit holders received 6.909 MMBOE of proved producing reserves, or 2.75% of the Company’s total year-end 2007 proved reserves.Based on the net proceeds from the initial public offering of $215.4 million, Whiting received $31.18 per BOE from the offering. ●In the first quarter of 2008, Whiting’s net production from the Middle Bakken formation in the Sanish and Parshall fields of North Dakota totaled 3,344 barrels of oil per day, which represents a 92% increase over the fourth quarter of 2007.Net production from these fields in March rose to 4,153 barrels of oil per day. In the Company’s Sanish field in Mountrail County, North Dakota, Whiting completed its Maynard Uran Trust 11-24H on April 23, 2008 flowing 1,923 barrels of oil and 1.3 million cubic feet (MMcf) of gas per day from the Middle Bakken formation at a vertical depth of approximately 10,300 feet.On an equivalent basis, this equates to 2,132 BOE per day.The flow rate was gauged on a 24/64-inch choke with a flowing casing pressure of 1,100 psi.The triple-lateral well was drilled on a 1,280-acre spacing unit and penetrated more than 20,000 feet of horizontal pay.It was drilled in the two sections immediately north of Whiting’s Peery State 11-25H discovery well, which was completed in May of 2007 flowing at an initial rate of 1,254 BOE per day from the Middle Bakken formation.Whiting holds an 84% working interest and a 68% net revenue interest in the new producer and is the operator. Whiting is currently drilling or completing six wells in the Sanish field and is also completing a 100% working interest well in the northern portion of the neighboring Parshall field.The Company recently added a fifth rig for its Sanish field drilling operations and expects to have as many as nine rigs working in the area by year-end 2008.In 2008, we plan to drill approximately 36 operated wells in the Sanish field with an average working interest of 81%.We expect most of these to be single-lateral wells drilled on 1,280-acre spacing units.Ultimately, we may drill two single-lateral wells per 1,280-acre spacing unit.Along with some potential in-fill drilling, we estimate we could have up to 230 total well locations in the Sanish field.Whiting holds 118,348 gross acres (83,033 net acres) in the field.The Company’s net production from the Sanish field alone in March 2008 averaged 1,175 barrels of oil per day. 3 The Company is completing construction of its RobinsonLake gas processing plant in the Sanish field and expects gas and natural gas liquids (NGLs) sales to begin by June 30, 2008.The plant is expected to initially process its current capacity of 3 MMcf per day.In the fourth quarter, capacity is expected to increase to 33 MMcf per day.The gas produced from the Sanish field contains large amounts of NGLs and has a Btu content of approximately 1,700 per cubic foot.The yield from the plant is expected to approximate 150 to 170 barrels of NGLs per 1 MMcf of gas. Whiting owns interests in 66,957 gross acres (13,470 net acres) in the Parshall field and has now participated in a total of 37 wells that produce from the Bakken formation, 13 of which were completed in 2008.We expect to participate in a total of 50 to 60 wells in the Parshall field in 2008 with an average working interest of 20%.Nine drilling rigs are currently working in the Parshall field.Whiting’s net production from the Parshall field in March 2008 averaged 2,978 barrels of oil per day. ●At our Boies Ranch prospect inRio Blanco County, Colorado, we have completed seven new gas wells to date in 2008 that are currently waiting on pipeline connection.These new PiceanceBasin gas wells are expected to be connected to pipeline by June 1 and are expected to bring total net gas sales from Boies Ranch to more than 7 MMcf per day.Whiting holds an average working interest of 96% and an average net revenue interest of 82% in the seven new gas wells.In addition, four wells are currently waiting on completion and two wells are being drilled. Whiting recently completed a 2.9-mile, 10-inch diameter pipeline that has a total daily capacity of approximately 80 MMcf of gas at Boies Ranch.Start-up of the pipeline facilities is expected to occur by June 1.The new pipeline connects to a supply trunk line feeding a 750 MMcf per day treating and processing facility connected to the Rockies Express pipeline (REX) that gives us access to multiple intrastate and interstate markets.Our new pipeline connection will allow us to market all of our gas at Boies Ranch without restriction.The 42-inch diameter REX pipeline currently has a capacity of transporting 1.5 Bcf of gas per day.When REX came on stream in January 2008, Rocky Mountain gas price differentials narrowed significantly. Whiting holds 2,760 gross acres (1,571 net acres) on the Boies Ranch and Jimmy Gulch prospects.In addition, we own 14,133 gross federal lease acres (2,501 net acres) in this immediate area.We plan to drill a total of 110 wells on Boies Ranch and Jimmy Gulch, 24 of which are planned for 2008.The wells are scheduled to be drilled on 20-acre spacing units.Drilling operations are expected to commence at Jimmy Gulch in the third quarter of 2008. 4 ●Whiting’s expansion of its CO2 flood at the Postle field, located in Texas County, Oklahoma, continues to generate positive results.Production from the field has increased from a net 4,200 BOE per day at the time of its acquisition in August 2005 to a net 6,200 BOE per day in March 2008, an increase of 48%.Our objective had been to increase CO2 injection into the field’s producing reservoir to 120 MMcf per day from approximately 60 MMcf per day at the time we acquired the field.We surpassed the 120 MMcf daily rate in January This project is part of the Company’s plan to expand the existing water and CO2 flood from the eastern half of the Postle field to the western half of the field.The field includes six producing units covering a total of approximately 25,600 gross acres (24,223 net acres) with working interests of 94% to 100%.As of December 31, 2007, there were 156 producing wells and 119 injection wells completed in the Morrow zone at 6,100 feet. ●The North Ward Estes fieldin Ward and Winkler Counties, Texas is responding to the Company’s CO2 injection, which was initiated in May 2007.Whiting’s target for
